Title: To James Madison from Wilson Cary Nicholas, 17 February 1809
From: Nicholas, Wilson Cary
To: Madison, James



My dear Sir
ca. 17 Feb. 1809

My reason for mentioning to you this Morning the subject we conversed about, was that this is the mail day for Detroit, so that if you wished it you might have it in your power to counteract the effects of the intimation that has been given.  It is said the Gentn. who is appointed a general in New-York, will not accept the appointment.  Perhaps this appointment wou’d be accepted as full compensation for a disappointment.  The name of the other Gentn. has not and will not be mentioned by me.  I am Dear Sir Yours

W. C. Nicholas

